DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities: The claim recites in part “a plurality of quarts tubes” but it appears from Applicant’s as-filed specification ¶ 19 that this is a typographical error and that Applicant intended to recite instead --a plurality of quartz tubes--, which would constitute a correction to the instant informality and accordingly is in the interpretation taken by the examiner regarding the claim scope of this recitation.  
Appropriate correction is required.

Election/Restrictions
Applicant’s election without traverse of group I, drawn to claims 1-10 and newly added claims 21-30 in the reply filed on 28 July 2022 is acknowledged. 
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 July 2022.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 22, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dharia 2006/0037406 A1 (hereafter Dharia).
As to claim 1: Dharia discloses an apparatus for deformation measurement (fig. 1; see ¶ 2 which notes that the depicted device is used to determine the ability of a material to be shaped), comprising:
a housing (1; fig. 1 and see ¶ 46; the exterior of the depicted device is considered to be a housing because it forms the exterior of the device);
a sample holder in the housing (7; see fig. 1 and ¶ 46);
a moving mechanism (3a-3d; see ¶ 48 - the lead screws are considered to constitute a moving mechanism because the heater devices which are connected thereto may be displaced by moving along said lead screws) over the sample holder (see fig. 1 - at least a portion of the moving mechanism is disposed over the sample holder);
a first heating device (2a; fig. 1 and see ¶ 48) on the moving mechanism (¶ 48 notes that the heater 2a is connected to the lead screws 3a and 3c); and
a second heating device (2b; fig. 1 and see ¶ 48) below the sample holder (see fig. 1 regarding the relative positions of the second heating device 2b and the sample holder 7).

As to claim 2: Dharia discloses the apparatus of claim 1, wherein the sample holder (7) comprises a plurality of bars arranged in parallel configured to carry a sample and expose a portion of the sample to the second heating device (see fig. 5; the sample holder 7 comprises a plurality of bar segments 7a and 7b [the cross section of the plates 7a and 7b are considered to be bars that are arranged in parallel] - the sample holder exposes the sample to the second heating device as disclosed in ¶ 48).

As to claim 6: Dharia discloses the apparatus of claim 1, wherein the first heating device (2a) includes a plurality of heating tubes or a heating plate (see fig. 1; the heating device 2a is exemplified as a heating plate), and the second heating device (2b) includes a heating plate (see fig. 1; the heating device 2b is also exemplified as a heating plate).

	As to claim 22: Dharia discloses the apparatus of claim 1, wherein the second heating device (2b) is configured to maintain a temperature within the housing (¶ 48 and 49 - the second heating device is positioned within the housing (1) as depicted in fig. 1 and accordingly is considered to be configured to maintain a temperature within the housing).

	As to claim 23: Dharia discloses the apparatus of claim 2, wherein the sample holder (7; see fig. 1 and ¶ 46) is spaced apart from the second heating device (2b; see fig. 1 regarding the relative positions of the sample holder 7 and the heating device 2b and how they are spaced apart from one another).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dharia 2006/0037406 A1 (hereafter Dharia) in view of Shi et al. US PG-PUB 2016/0302759 A1 (hereafter Shi).
As to claim 4: Dharia teaches all of the limitations of the claimed invention as described above regarding claim 1, including a housing (1; fig. 1 and see ¶ 46; the exterior of the depicted device is considered to be a housing because it forms the exterior of the device), a first heating device (2a; fig. 1 and see ¶ 48), and a moving mechanism (3a-3d; see ¶ 48 - the lead screws are considered to constitute a moving mechanism because the heater devices which are connected thereto may be displaced by moving along said lead screws); 
but does not explicitly teach:
a sliding rail attached to the housing; and
a support structure movably connected to the sliding rail, and the first heating device is coupled to the sliding rail.
Shi teaches that a sliding rail may be attached to a housing (142; fig. 7 - the rails disclosed in ¶ 151 are attached to the housing of the transducer 12 as depicted); and
a support structure movably connected to the sliding rail (fig. 7 and see ¶ 160 regarding the metal body that is considered to be a support structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dharia such that a sliding rail is attached to the housing thereof and a support structure is movably connected to the sliding rail and the first heating device is coupled to the sliding rail because such sliding rails may be used to move supporting structures along moving mechanisms via such rails for sensing and testing purposes, such as suggested in Shi ¶ 160 and 161. In particular, such sliding rails could be included in the device of Dharia to aid in heater movement of the heater 2a and supported by a support structure such that the heater may more easily move than by the action of a lead screw alone and could be more stably supported by the addition of a support structure that supports the heater.

As to claim 10: Dharia teaches all of the limitations of the claimed invention as described above regarding claim 1, including a sample holder (7; see fig. 1 and ¶ 46), a first heating device (2a) and a second heating device (2b), but does not explicitly teach:
a temperature sensor disposed adjacent to the sample holder and configured to control the first heating device and/or the second heating device.
Cui teaches a temperature sensor (103; see fig. 5) disposed adjacent to the sample holder (see fig. 5 and ¶ 123 which notes that the temperature sensor 103 is mounted adjacent to the sample holder on which the sample S is disposed) and configured to control the first heating device and/or the second heating device (¶ 125; the temperature sensor is utilized in conjunction with the temperature controller 120, heaters 101, and coolers 102 in order to control the temperature as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dharia to include a temperature sensor disposed adjacent to the sample holder and configured to control the first heating device (2a of Dharia) because such a construction is an art recognized means of controlling a temperature of a sample when placed in a testing area such as depicted in fig. 5 of Cui and in particular is applied to systems and methods for measuring object deformation as further noted in ¶ 1 of Cui.

Claims 8 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dharia 2006/0037406 A1 (hereafter Dharia) in view of Vernhes et al. 2021/0123722 A1 (hereafter Vernhes).
As to claim 8: Dharia teaches all of the limitations of the claimed invention as described above regarding claim 1, including a sample holder (7; see fig. 1 and ¶ 46) and a housing (1; fig. 1 and see ¶ 46; the exterior of the depicted device is considered to be a housing because it forms the exterior of the device), 
but does not explicitly teach;
 a cooling device disposed over the sample holder for providing liquid nitrogen to fill in the housing.
Vernhes teaches a cooling device (see the fluid utilized as disclosed in ¶ 59) disposed over a sample holder (see fig. 3 and ¶ 62; at least a portion of the fans 6 and 7 and fluid distributors that are utilized to cool a sample as disclosed further in ¶ 63 are disposed over a portion of the enclosure 2 which includes a sample as previously disclosed in ¶ 45) for providing liquid nitrogen to fill in the housing (¶ 59; the liquid nitrogen is fed into the enclosure 2 as further disclosed in ¶ 61-63 and this liquid nitrogen is within the housing formed by the exterior of the device that is depicted by the rails of said device in figs. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dharia to include a cooling device over the sample holder for providing liquid nitrogen to fill in the housing because such a construction results in the useful and predictable outcome of being able to test the response of a material to a temperature difference in order to determine where said temperature difference results in stresses on the material, such as suggested in Vernhes ¶ 2 and thus a sample being tested by the device of Dharia could not only be heated to check for such stresses but also cooled.

As to claim 26: Dharia as modified by Vernhes teaches the apparatus of claim 8, wherein the sample holder (7 of Dharia) comprises a plurality of bars arranged in parallel (see fig. 5 of Dharia; the sample holder 7 comprises a plurality of bar segments 7a and 7b [the cross section of the plates 7a and 7b are considered to be bars that are arranged in parallel]) and exposing a portion of a sample to the liquid nitrogen (the sample is exposed to any local heating or cooling at least by virtue of being disposed in close proximity thereto as disclosed in Dharia ¶ 48 and 49).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dharia 2006/0037406 A1 (hereafter Dharia) in view of Cui et al. US PG-PUB 2020/0234427 A1 (hereafter Cui).
As to claim 9: Dharia teaches all of the limitations of the claimed invention as described above regarding claim 1, including a moving mechanism (3a-3d; see ¶ 48 - the lead screws are considered to constitute a moving mechanism because the heater devices which are connected thereto may be displaced by moving along said lead screws) and a housing (1; fig. 1 and see ¶ 46; the exterior of the depicted device is considered to be a housing because it forms the exterior of the device);
but does not explicitly teach:
a cover disposed over the moving mechanism, wherein the cover is transparent to a peak wavelength emitted or to be received by an image sensor outside the housing.
Cui teaches a cover (12; see fig. 3A and ¶ 38), wherein the cover is transparent to a peak wavelength emitted or to be received by an image sensor outside a housing (see fig. 3A and details in ¶ 38 and 39 which notes that the cover of the housing of the depicted box is transparent to the peak wavelength of the images taken by digital cameras 23 and/or infrared camera 24 - in particular, for temperatures at or near standard room temperature of approximately 21 °C, the peak wavelength according to the Wein displacement law is approximately 9,800 nm and is therefore in the infrared part of the spectrum and will therefore be imaged by camera 24) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Dharia to include a cover over the moving mechanism, wherein the cover is transparent to a peak wavelength emitted or to be received by an image sensor outside the housing because such a construction would allow for a temperature box to be utilized in the device of Dharia, such as suggested in Cui ¶ 38, and such a box could help to maintain a temperature of a testing area at a desired temperature by minimizing thermal conductance through the air by retaining heat in such a box while still allowing for multiple temperature zones to exist within such a box due to the multiple heaters already present in Dharia. Such a modification would also be useful for taking images as also suggested in ¶ 39 of Cui which notes that both visual images could be taken as well as infrared measurements by an infrared camera.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dharia 2006/0037406 A1 (hereafter Dharia) in view of Heidler et al. US Pat 3,627,989 (hereafter Heidler).
As to claim 21: Dharia teaches all of the limitations of the claimed invention as described above regarding claim 1, including a first heating device (2a),
but does not explicitly teach:
wherein the first heating device comprises a plurality of quartz tubes (see the claim objection of claim 21 above which interprets the recitation of “quarts” to be instead --quartz--).
Heidler teaches a heating device (fig. 2) that comprises a plurality of quartz tubes (5a, 5c, 5e, and 5g and see col. 2, lines 18-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the heating device 2a of Dharia with a heating device that comprises a plurality of quartz tubes because such heaters are commonly used for heating not only flat articles, but also for heating plastic foils and plates, such as noted in Heidler col. 1, lines 5-10. Such heat sources achieve the useful and predictable result of heating plastic materials in particular such as further noted in Heidler col. 1, lines 32-40 and accordingly would provide this benefit to the samples of Dharia which are noted to be plastic in, e.g. Dharia ¶ 35.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dharia 2006/0037406 A1 (hereafter Dharia) in view of Vernhes et al. 2021/0123722 A1 (hereafter Vernhes) as applied to claim 8 above, and further in view of Meyer et al. US Pat 10,852,118 B2 (hereafter Meyer).
As to claim 24: Dharia as modified by Vernhes teaches all of the limitations of the claimed invention as described above regarding claim 8, including a housing (1 of Dharia) and cooling liquid nitrogen (see the nitrogen utilized as disclosed in Vernhes ¶ 59), 
but does not explicitly teach:
an outlet configured to provide the liquid nitrogen into the housing; and
a collecting mechanism directly below the outlet, configured to collect the liquid nitrogen from the outlet and allow nitrogen vapor filling the housing.
Meyer teaches an outlet (254; see col. 14, lines 20-25) configured to provide liquid cooling (see col. 14, lines 13-41); and
a collecting mechanism below the outlet (while not depicted, any collection means that collects the cooling liquid from outlet 254 will necessarily be considered to be a collecting mechanism below the outlet because it will collect any liquid expelled as the liquid falls by gravity) , configured to collect the liquid from the outlet and allow vapor filling the housing (cooling liquid will fall by gravity when expelled from the outlet 254 as depicted whereas vapor will fill the volume of the housing in which the device is disposed according the laws that dictate motion of liquids and gases and how they occupy volumes under the influence of gravity).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Dharia as modified by Vernhes such that there is an outlet configured to provide the liquid nitrogen into the housing and a collecting mechanism directly below the outlet configured to collect the liquid nitrogen from the outlet and allowing nitrogen vapor to fill the housing because a parameter of interest when taking measurements of samples under stress is to additionally measure the sample while under the effect of an environmental chamber that can alter the temperature therein to also measure the effects of such a temperature, as suggested in Meyer col. 14, lines 4-11. Such a modification would increase the flexibility of the device of Dharia as modified by Vernhes by allowing for liquid nitrogen to be utilized to quickly and efficiently cool a sample being tested while having an appropriate outlet for any excess liquid nitrogen.

Allowable Subject Matter
Claims 3, 5, 7, 25, and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 3: The prior art of record does not disclose or render obvious to the skilled artisan wherein a distance between the adjacent bars is greater than a width of each of the bars, when considered in combination with the limitations of parent claims 1 and 2.
In particular, while Dharia is considered to disclose adjacent bars of a sample holder (see fig. 5 regarding the cross section of plates 7a and 7b that are parallel to one another and adjacent), the distance between said bars is not considered to be greater than a width of each of the bars and there does not appear to be a disclosure or suggestion in the cited prior art of record that would render a modification of said bars to be this distance obvious because the plates 7a and 7b are attached to one another by tightening fasteners as disclosed in Dharia ¶ 47. While the thickness of a sample may be accounted for by adjustment of the fasteners as noted therein, because a vacuum tight seal is required, it does not appear that any modification of the bars would results in the distance between the bars being greater than a width of each of the bars as required by claim 3.

As to claim 5: The prior art of record does not disclose or render obvious to the skilled artisan wherein a portion of the sliding rail overlaps a portion of a cover over the sample holder and wherein the cover is transparent to a peak wavelength emitted or to be received by an image sensor outside the housing, when considered in combination with the limitations of parent claims 1 and 4.
In particular, while a cover portion that is transparent to a peak wavelength emitted or to be received by an image sensor outside a housing is known (see, for example, Cui fig. 3A and disclosure in ¶ 38 which notes that a cover portion 12 is transparent to imaging sensors on cameras 23 as further noted in ¶ 39) but there is no disclosure or suggestion in the cited prior art of record that would render obvious a modification of Dharia as laid forth by parent claims 1 and 4 to result at the claimed invention as claimed in claim 5 which also requires that a portion of the sliding rail overlaps a portion of the cover over (emphasis added) the sample holder and Cui is silent regarding this limitation.

As to claim 7: The prior art of record does not disclose or render obvious to the skilled artisan a heat retardation plate wherein the first heating device is between (emphasis added) the sample holder and the heat retardation plate, when considered in combination with the limitations of parent claim 1.

As to claim 25: The prior art of record does not disclose or render obvious to the skilled artisan wherein the cooling device comprises a plurality of tubes, each of the tubes including a plurality of outlets and (emphasis added) the outlets are disposed between quartz tubes of the first heating device, when considered in combination with the limitations of parent claims 1 and 8.
In particular, while Heidler is considered to disclose a heating device with a plurality of quartz tubes as noted in col. 2, lines 18-23 and depicted as 5a, 5c, 5e, and 5g, there is no disclosure or suggestion in the cited prior art of record to dispose a cooling device such that the cooling device comprises a plurality of tubes, each of the tubes including a plurality of outlets, and (emphasis added) the outlets are disposed between quartz tubes of the heating device. At best, Meyer is considered to teach a cooling device with a plurality of tubes and an outlet (see Meyer col. 14, lines 4-41), but there is no suggestion or otherwise obvious motivation that would lead the skilled artisan to arrive at all of the limitations required by the instant claim when considered in combination with parent claims 1 and 8.

As to claim 27: The prior art of record does not disclose or render obvious to the skilled artisan the temperature sensor being configured to be disposed on a dummy sample proximal to a sample to be measured, when considered in combination with the limitations of parent claims 1 and 10.

As to claims 28-30: Each of said claims depend ultimately from claim 27 which is itself objected to for the reasons noted above and therefore each of said claims are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        


/RANDY W GIBSON/Primary Examiner, Art Unit 2856